IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


JUSTIN CORLISS,                                :   No. 61 MAP 2019

                   Appellant                   :   Appeal from the Order of the
                                               :   Commonwealth Court at No. 460
                                               :   MD 2018 dated July 9, 2019.
             v.



PENNSYLVANIA STATE POLICE,

                   Appellee


                                        ORDER


PER CURIAM                                            DECIDED: October 1, 2020
     AND NOW, this   1st   day of October, 2020, the order of the Commonwealth Court is

AFFIRMED.